Harvey, J.
(dissenting): I agree with the rule stated in the opinion, that if the evidence, construed most favorably to plaintiff, tends to support his cause of action, a demurrer to the evidence should be overruled. It is also the rule that when plaintiff’s evidence is lacking on some essential point, the demurrer to the evidence *117should be sustained. It is my judgment that in this case there is no substantial evidence that J. P. Coy was intoxicated from drinking the Jamaica ginger he purchased about 4 o’clock, or from that which he purchased about 6:30. It also seems clear to me from the evidence that his paralysis was not a consequence of any intoxication. The evidence seems to demonstrate that such paralysis is not one of the results of intoxication. The argument that his purchase of the second bottle was a consequence of his intoxication from the first seems to me to be fanciful. In the first place, his testimony was that his drinking the first bottle that afternoon “didn’t seem to affect me; it only gave me a little power, and that died down.” So there is no foundation on which to base this argument. Then, Mr. Coy’s habits were such that he did not have to be intoxicated to buy a drink — he apparently did that when he was sober.
Dawson and Thiele, JJ., concur in this dissent.